Citation Nr: 0321082	
Decision Date: 08/22/03    Archive Date: 09/02/03

DOCKET NO.  99-04 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for concussion 
residuals including post-concussion syndrome and anxiety 
reaction.

2.  Entitlement to service connection for organic brain 
syndrome including dementia due to inservice concussion.

3.  Entitlement to service connection for cerebrovascular 
accident due to inservice concussion.

4.  Entitlement to a rating in excess of 20 percent for 
fracture residuals of the 12th thoracic vertebra with 
degenerative joint disease.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
February 1958 to March 1961.  These matters come to the Board 
of Veterans' Appeals (Board) from a May 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.  In June 1999, the veteran 
testified at a hearing at the RO.  In June 2002 the Board 
undertook further development pursuant to 38 C.F.R. 
§ 19.9(a)(2).  Such development has been completed.  For the 
reasons indicated below, further RO adjudicatory action is 
necessary.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  While a March 2001 letter from the RO 
provided adequate notice of the VCAA insofar as the claims 
for service connection were concerned, the letter was not 
specific as to the increased rating claim.  Hence, there is a 
notice deficiency which must be corrected.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Disabled American Veterans 
et. al. v. Secretary of Veterans Affairs (DAV), 327 F.3d. 
1339 (Fed. Cir. 2003).  

Furthermore, in a decision on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See DAV, 
supra.  The Federal Circuit held that 38 C.F.R. § 19.9(a)(2) 
was invalid because, in conjunction with 38 C.F.R. § 20.1304, 
it allowed the Board to consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction (AOJ) for initial consideration and without 
having to obtain the appellant's waiver, which was contrary 
to 38 U.S.C. § 7104.  38 C.F.R. § 19.9(a)(2)(ii) was held 
invalid in that it provided 30 days to respond to notice, 
which was contrary to 38 U.S.C. § 5103(b), which provides a 
claimant one year to submit evidence.  

Here, the Board has obtained additional evidence through its 
own development.  Specifically, the Board arranged for 
various VA examinations.  This development has been 
accomplished.  However, the RO has not reviewed this 
evidence, and the veteran has not waived such RO review.  
Additionally, the Board also sought to associate certain VA 
treatment records with the record; this has not been 
accomplished.  VA records are considered part of the record 
on appeal since they are within VA's constructive possession, 
and these records may have some bearing on the veteran's 
claims.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should provide the veteran 
notice of the applicable provisions of 
the VCAA specific to the increased rating 
claim on appeal.  He should be advised 
what evidence he needs to establish an 
increased rating, what the record shows, 
and of his and VA's respective 
responsibilities in obtaining any further 
evidence.  He should be given the 
requisite period of time to respond.  If 
any outstanding evidence is identified, 
the RO should obtain such evidence or 
assist the veteran in obtaining the 
evidence.  

2.  The RO should obtain records from the 
Portland, Oregon VA Medical Center 
outpatient clinic for the period from 
January 1993 to the present.  All 
attempts to obtain such records should be 
documented in the claims folder.  

3.  Thereafter, the RO should review the 
entire record and re-adjudicate the 
matters on appeal.  If any claim remains 
denied, the RO should issue an 
appropriate supplemental statement of the 
case, and give the veteran and his 
representative the requisite period of 
time to respond.  The case should then be 
returned to the Board for further review.  

The purposes of this remand are to meet due process 
requirements and to satisfy the mandates of the Court and 
Federal Circuit in the decisions cited above.  The appellant 
has the right to submit additional evidence and argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




